                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

CECELIA ROBERTS WEBB, et al.,             )
                                          )
           Plaintiffs,                    )
                                          )
      v.                                  )         Case No. 4:16 CV 1703 CDP
                                          )
THE CITY OF MAPLEWOOD,                    )
MISSOURI,                                 )
                                          )
           Defendant.                     )

                          MEMORANDUM AND ORDER

      At the parties’ joint request, I amended the case management order in this

case for the fifth and final time on March 5, 2020. I say “final” because in that

Fifth Amended Case Management Order, I stated that it would be the last time I

would grant such a request, emphasizing that “No further extensions to the

deadlines set out in this schedule will be granted.” (ECF 129.) Twelve days

later, despite the deadline for seeking to amend pleadings and add parties having

long passed and the parties having never sought to amend this long-passed

deadline, plaintiffs moved to amend their complaint to add additional claims,

additional classes, and an additional class representative. I will deny the motion.

      On March 4, 2020, the parties jointly moved to amend the CMO for the fifth

time since August 2018 because they needed more time for expert discovery,
which would affect the remaining deadlines in this three-and-a-half-year-old case.

The deadline for amending the complaint or adding parties passed on October 9,

2018, and I noted in the Fifth Amended CMO that that time had passed. In none of

their several requests to amend the CMOs – including their most recent request on

March 4 – did the parties seek to amend this already-passed deadline. Apparently

ignoring the fact that this deadline had passed, and overlooking the clear language

in my March 5 Order that no additional changes to the CMO would be granted,

plaintiffs moved on March 17 to amend their complaint based on discovery they

obtained months earlier. Although plaintiffs aver that the new claims are related to

the original claims, my review shows them to be different, as demonstrated by the

proposed addition of a new class representative to represent the newly proposed

classes on their new claims. Expanding the case in such a manner at this late date

would undoubtedly prejudice defendant, and further delay for this purpose is not in

the interests of justice.

       This case has been pending well over three years, and the schedule to move

this case along has been extended several times. We will not start this case over

with new claims brought by different people on behalf of different classes.

       Accordingly,




                                        -2-
      IT IS HEREBY ORDERED that plaintiffs’ Motion for Leave to File an

Amended Complaint [130] is DENIED.



                                      _______________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE

Dated this 14th day of April, 2020.




                                       -3-
